 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE

 7
          JEROME TALLEY,
 8                                 Plaintiff,
 9               v.                                        C17-1586 TSZ
10        SUPERINTENDENT OF THE                            MINUTE ORDER
          CLALLAM BAY CORRECTIONAL
11        CENTER,
12                                 Defendant.

13
        The following Minute Order is made by direction of the Court, the Honorable
14 Thomas S. Zilly, United States District Judge:

           (1)     The Court previously dismissed this action on May 10, 2018, see docket
15
   nos. 101 & 102. For this reason, Petitioner’s Motion for Voluntary Dismissal filed on
   August 15, 2018, see docket no. 103, was struck as moot, see docket no. 105. Petitioner
16
   has filed two additional notices of voluntary dismissal, see docket nos. 106 & 107, and a
   motion for relief from judgment, see docket no. 108.
17
           (2)     Petitioner has not alleged or proven any of the grounds for relief from a
18 final judgment under Federal Rule of Civil Procedure Rule 60. Petitioner’s motion
   argues that all orders and judgments in this proceeding are “void for mootness.”
19 Petitioner appears to confuse the mootness of his voluntary dismissal notices, which were
   filed after the matter was closed, with questions of jurisdictional mootness, which are not
20 applicable here.

21         (3)        Petitioner’s Motion for Relief from Judgment, docket no. 108, is DENIED.

22

23

     MINUTE ORDER - 1
 1          (4)    The Clerk is directed to send a copy of this Minute Order to all counsel of
     record and to Petitioner Jerome Talley.
 2
            Dated this 11th day of October, 2018.
 3

 4                                                    William M. McCool
                                                      Clerk
 5
                                                      s/Karen Dews
 6                                                    Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
